                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARLA KIRKSEY, JOANNA             : CIVIL ACTION
FERGUSON, SAABIRAH WILLIAMS,      : NO. 18-03673
JACQUELYN WITHERSPOON, and        :
DEBORAH MONTGOMERY,               :
                                  :
     Plaintiffs,                  :
                                  :
v.                                :
                                  :
OFFICER ALBERT D. ROSS and        :
CITY OF CHESTER, PENNSYLVANIA,    :
                                  :
     Defendants.                  :


                               O R D E R


         AND NOW, this 12th day of April, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

as follows:

         1)    City of Chester’s Motion for Leave to File Reply

               (ECF No. 39) is GRANTED;

         2)    City of Chester’s Motion to Dismiss the Second

               Amended Complaint (ECF No. 30) is DENIED.




                     AND IT IS SO ORDERED.


                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.
